DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/176093, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  No support in the prior-filed application for the limitation of “at least one of said second compartments defined entirely by the internal walls of the internal support structure and openings connecting adjacent compartments”.  In particular, there is no support for such an exclusionary proviso.  Accordingly, claims 1-20 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0224809 to Loukus et al. (Loukus).
Regarding claims 1-9, 11-13, 15-20, Loukus discloses a structural component/container cast from molten material (Fig 7a-7B, €0086-0088) with cast outer wall portions (712, 714), compartments, external wall (710), internal support structure (706), first and second sets of compartments (€0016), openings (720) extending between the first and second set of compartments, internal support structure comprising a plurality of rectilinear support members, each support member comprising a solidified material, one of the rectilinear support member (706) extending parallel to outer wall portions and connected between outer wall portions to enhance structural integrity, rectilinear support members comprising a plurality of internal walls defined by the compartments.  Loukus does not explicitly teach the exclusionary proviso that one of the second compartments is defined entirely by the internal wall support structure and openings connecting adjacent compartments.  However, it would have been obvious one of ordinary skill in the art to remove any unwanted features if such features were not desired since Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter.1989).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ROBERT POON/               Examiner, Art Unit 3735